Citation Nr: 1828730	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle fracture.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back pain.

3.  Entitlement to service connection for a left foot disability, to include plantar fasciitis.

4.  Entitlement to service connection for thoracic scoliosis.  

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to a disability rating in excess of 10 percent for status-post partial lateral meniscectomy of the left knee with chondromalacia patella, to include entitlement to a temporary total rating based on left knee surgery in January 2017.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to August 1976 and from March 1978 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction has been transferred to the RO in St. Paul, Minnesota.

As a procedural matter, the Board notes that the April 2010 rating decision addressed 24 issues.  In April 2011, the Veteran filed a general Notice of Disagreement (NOD) but did not identify the specific issues with which she disagreed.  In April 2014, the RO issued a Statement of the Case (SOC) addressing all of the 24 issues adjudicated in the April 2010 rating decision.  In June 2014, the Veteran submitted a VA Form 9 expressly limiting her appeal to the issues of "left knee, cervical, thoracic, lumbar spine, left foot plantar fasciitis, and left ankle."  Accordingly, in June 2016, the RO certified only the issues specified by the Veteran to the Board.  Although the Veteran's representative listed 22 issues on the March 2018 appellate brief, in light of the procedural history above, the issues over which the Board has jurisdiction are limited to those set forth on the cover page of this decision.  
As noted above, in the June 2014 VA Form 9, the Veteran indicated that she wanted to appeal the issue regarding the cervical spine.  However, such issue is not currently on appeal.  The claim of service connection for a cervical spine disability was not part of the Veteran's claim, was not addressed in the April 2010 rating decision or the June 2014 SOC.  The Veteran is advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  If the appellant would like to pursue any additional claims, she should do so pursuant to these new requirements.

The issues of entitlement to service connection for thoracic scoliosis, low back pain, and plantar fasciitis of the left foot and entitlement to an increased rating for status-post partial lateral meniscectomy of the left-knee with chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied service connection for low back pain and a left ankle fracture.  Although the Veteran was notified of the decision and her appellate rights in a September 2005 letter, she did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final July 2005 rating decision denying service connection for low back pain includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  

3.  The evidence received since the July 2005 rating decision denying service connection for a left ankle fracture is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for a left ankle fracture.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying the claim of service connection for low back pain and a left ankle fracture is final.  38 U.S.C. § 4004(b) (2002); 38 C.F.R. § 19.104 (2005).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a low back disability.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been received to warrant reopening of the claim of service connection for a left ankle fracture.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background

The Veteran's original claims of service connection for low back pain and a left ankle disability were denied in a July 2005 rating decision.  The low back pain claim was denied because service treatment records were entirely silent for complaint, trauma, injury, treatment or a diagnosis of any low back disability.  Although the Veteran reported some left paralumbar low back pain at the time of a VA examination conducted in conjunction with the claim, there was no radiation and no limitation of the motion and on physical examination, the lumbar spine was entirely normal.  With regard to the left ankle disability, although the service treatment records showed that the Veteran sustained a right ankle fracture in 1999 (for which service connection was granted), the service treatment records were entirely silent for any indication of a left ankle fracture.  Although the Veteran claimed to have sustained a left ankle fracture in service at the time of the VA examination, physical examination revealed swelling of the left ankle with no loss of motion or crepitus.  Service connection for fracture of the left ankle was denied because there was no evidence that the claimed fracture existed.

The Veteran was notified of the decision and her appellate rights in a September 2005 letter.  She did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's July 2005 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

The Veteran now seeks to reopen the previously denied claims of service connection for low back pain and a left ankle fracture.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The evidence of record at the time of the July 2005 rating decision included service treatment records, which included the May 2005 naval military separation examination at which she delineated numerous complaints, including chronic joint pain in the knees and ankles, back pain, and a broken left ankle with chronic pain and swelling.  On examination, however, the Veteran's spine and lower extremities, including the feet, were normal.  

Also of record was a May 2005 VA examination report, which noted that the appellant again claimed to have sustained a left ankle fracture in 1999 which was treated with casting and healed uneventfully, although it now caused chronic pain and swelling.  The examination report also documented the Veteran's reports of some left paralumbar low back pain from time to time for the past year.  She denied sciatic radiation and indicated that she was able to exercise and stretch with no limitation of motion.  On examination, the left ankle was swollen although there was no limitation of motion.  The Veteran's back appeared normal superficially and straight leg raising was easily accomplished without pain.  She was able to move about with ease and the low back examination was otherwise normal with full range of motion.  Given these findings, the examiner explained that X-rays were not necessary.  Following evaluation, the examiner diagnosed status post left ankle fracture in 1999 with soft tissue swelling about the left ankle and pain in the ankle at the end of the day but no loss of motion of the ankle.  Non-radiating left low back pain with normal range of motion was also diagnosed.  

The additional evidence received since the July 2005 rating decision includes lay statements and post-service treatment records noting treatment for left ankle pain and low back pain.  Specifically, regarding the left ankle disability, a May 2009 Primary Care Attending Comprehensive Assessment note shows that the Veteran complained of left foot and ankle swelling and pain for approximately 5 years.  She reported a history of bilateral stress fractures in the ankles from running.  Notwithstanding, a diagnosis was not provided for the reported symptoms.  A June 2009 Nursing Outpatient Triage Intake Note stated that the Veteran was complaining of her left ankle giving out, which had caused her to fall.  Again, no diagnosis was given.  A September 2014 Orthopedic Surgery Note reflects that the Veteran "thinks she broke her ankle in the remote past" and that the ankle "swells from time to time."  An examination of the ankle revealed full range of motion and no swelling, though the ankle was slightly larger than the right ankle.  

In a February 2010 statement, the Veteran reported that she is plagued with daily swelling of the left ankle which restricts the types of shoes she can wear.  She also stated that she is plagued with daily fatigue and a lack of mobility.

With regard to the low back disability, the additional evidence received since the July 2005 rating decision includes medical evidence noting a diagnosis of severe rotary levoscoliosis curvature of the upper lumbar spine and degenerative disc disease.  Also of record are statements reporting continued back pain.

Analysis

Left Ankle Disability

The Board has carefully considered the record, with attention to the additional evidence received since the final July 2005 rating decision.  After considering this additional evidence, the Board finds that it is not new and material within the meaning of 38 C.F.R. § 3.156.  In this regard, while the evidence addressed above is new in that it was not previously before the Board, it is not material for purposes of reopening the service connection claim.  The Veteran's additional statements, both in support of the claim and in clinical settings, that she sustained a left ankle fracture in service and currently experiences left ankle symptoms, were considered by the RO at the time of the prior final decision.  The additional evidence received is therefore cumulative.  

Moreover, although the additional evidence received includes clinical records, these records continue to lack evidence that the Veteran has a current left ankle disability which is the result of an in-service disease or injury, including a left ankle fracture.  As detailed herein, post-service medical records have been associated with the claims file since the July 2005 rating decision.  The clinical records show the Veteran's continued reports that she had a history of a left ankle fracture as well as continued complaints of left ankle pain and swelling, which is cumulative of evidence previously considered.  Further, none of the additional clinical evidence contains any indication that a current left ankle disability linked to an in-service injury has been assessed.  Thus, the Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

In sum, the Board finds that new and material evidence relating to the claim of service connection for a left ankle fracture has not been received and the claim may not be reopened.  The evidence addressed above is new in that it was not previously before the Board; however, the evidence is not material for purposes of reopening the service connection claim.  The Veteran has not offered any additional evidence which reflects that she suffers from a current disease or injury of the left ankle as a result of an in-service disease or injury, nor has VA received any evidence to trigger its duty to assist under Shade.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection for a left ankle fracture.  Therefore, the claim may not be reopened and the appeal must be denied.

Low Back Disability 

The Board has carefully considered the record, with attention to the additional evidence received since the final July 2005 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim of service connection for a low back disability.  In this regard, the previous claim was denied in part because there was no evidence of a current low back disability.  As detailed herein, the evidence subsequent to the July 2005 rating decision includes medical evidence noting diagnoses of degenerative disc disease of the lumbar spine.  The Board finds that this evidence, when presumed credible, relates to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine the etiology of the appellant's low back disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a low back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefit sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for a left ankle disability is denied.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a low back disability is granted.


REMAND

Thoracic Spine Disability and Low Back Disability

The Veteran asserts that service connection is warranted for thoracic spine and low back disabilities.

The Board observes that the appellant's service treatment records note complaints of back pain.  However, at the time of the May 2005 military separation examination, clinical evaluation of the Veteran's spine was found to be normal.  Notwithstanding, in the accompanying report of medical history, the Veteran reported back pain and noted a diagnosis of thoracic/lumbar scoliosis.  In the examiner's comments, it noted that the condition had been addressed.  

The Board observes that the Veteran has not been provided a VA examination in conjunction with her thoracic and lumbar spine disability claims.  However, as the evidence demonstrates that the Veteran complained of back pain during service and reported scoliosis of the thoracic and lumbar spine in the separation report of medical history, and the post-service record demonstrates a diagnosis of scoliosis of the thoracic and lumbar spine and degenerative disc disease of the lumbar spine during the period on appeal, the Board finds that a VA examination should be provided on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Foot Disability

The Veteran asserts that service connection is warranted for a left foot disability.  She contends that the condition has persisted since military service.  

Service treatment records note treatment for foot pain.  Notably, in June 1981, the Veteran was diagnosed with metatarsalgia.  In June 20003, she was assessed with plantar fasciitis and heel spurs.  However, at the time of the May 2005 military separation examination, the Veteran's feet were found to be clinically normal.  Nonetheless, in the accompanying report of medical history, the Veteran reported a history of plantar fasciitis.  

Post-service treatment records dated in May 2011 note diagnoses of plantar fascitis and heel spur syndrome.  

The Board observes that the Veteran has not been provided a VA examination in conjunction with her left foot disability.  However, as the evidence demonstrates that the Veteran was treated for foot disabilities during service and the record demonstrates a current diagnosis of the conditions, the Board finds that a VA examination should be provided on remand.  McLendon, supra.

Left Knee Disability

The Veteran asserts that a rating in excess of 10 percent is warranted for her service-connected left knee disability.  The Veteran's left knee disability has been rated under Diagnostic Code 5003 for arthritis.  

In support of the increased rating claim, the Veteran provided additional post-service treatment records, which include evidence of a total knee replacement in January 2017.  A total knee replacement is rated under 38 C.F.R. § 4.71(a), Diagnostic Code 5055.  Under Diagnostic Code 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to Diagnostic Codes 5256, 5261 and 5262.  The minimum rating is 30 percent under Diagnostic Code 5055.  38 C.F.R. § 4.71(a), Diagnostic Code 5055. 

The Board observes that the Veteran's left knee disability was last examined in March 2017, two months following her total knee replacement.  However, as the applicable Diagnostic Criteria provides that the appellant may be entitled to 100 percent disability rating for a year following implantation and should subsequently be rated based on residuals, the Board finds that on remand, an additional VA examination should be provided to determine the severity of any residuals following the January 2017 total knee replacement.  

Additionally, in February 2017, the appellant requested a temporary total disability rating for her left knee surgery in January 2017.  In correspondence dated in March 2017, the RO informed the appellant that the claim was part of the current left knee disability on appeal.  Thus, on remand, an opinion must be obtained as to whether the January 2017 total knee replacement required convalescence longer than one month and, if so, when the period of convalescence ended.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her thoracic and lumbar spine disabilities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.

Following evaluation of the Veteran, the examiner is to identify all thoracic and lumbar spine disabilities found on examination and diagnosed since the filing of the claim.

For any diagnosed thoracic and lumbar spine disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's thoracic and lumbar spine disabilities were incurred in service or are otherwise causally related to her active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering an opinion, the examiner must specifically discuss the service treatment records noting complaints of back pain and the Veteran's statements regarding the onset of back pain.  The examiner must also discuss the Veteran's report of thoracic/lumbar scoliosis in the separation report of medical history.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her left foot disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.

Following evaluation of the Veteran, the examiner is to identify all left foot disabilities found on examination and diagnosed since the filing of the claim, to include plantar fasciitis and heel spurs.

For any diagnosed left foot disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed left foot disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering an opinion, the examiner must specifically discuss the service treatment records noting treatment for left foot disabilities and the Veteran's statements regarding the onset of foot pain.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected right knee disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examination report should include range of motion in degrees for the Veteran's left knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the right knee is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

The examiner must estimate any functional loss in terms of additional degrees of limited motion of the left knee during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

The examiner is also to provide an opinion as to whether the Veteran's January 2017 total knee replacement surgery required convalescence for longer than one month and, if so, when did the period end.  A complete rationale must be provided for all opinions rendered. 

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


